DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 through 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “determining a thickness of the substrate or a thickness of at least one type of material deposited on the substrate” in lines 3 and 4.  The application as filed does not teach determining the thickness of at least one type of material deposited on the substrate.
 Claim 14 recites “heating the substrate to a first temperature to a first temperature over a first time period based on the thickness of the substrate or the thickness of at least one type of material deposited on the substrate” in lines 5 through 7.  The specification as filed does not support heating to a temperature for a period based on the thickness of at least one type of material deposited on the substrate.
Claim 14 recites “cooling the substrate to a second temperature over a second time period based on the thickness of the substrate or the thickness of at least one type of material deposited on the substrate” in lines 9 through 11.  The specification as filed does not teach cooling to a second temperature or a second time period based on the thickness of material deposited on the substrate. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 through 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew (US 2016/0322234) in view of Matsunaga (US 2016/0240423).
Regarding claim 14. 
  Lew teaches method of fine pitch patterning on a substrate in a wafer level packaging process (paragraph 15,16); comprising heating the substrate to a first temperature over a first time period based on the substrate (404); 
Lew does not teach determining the thickness of the substrate.
Matsunaga teaches determining (S1) (fig 1) the thickness (1a-1b) of a substrate (1) (fig 2a,2b) and heating the wafer to relieve warpage (S3-S7) (fig 1) (paragraph 27-45)
 It would have been obvious to one of ordinary skill in the art to determine the shape, which comprises a thickness, of the wafer prior to treatment and base the treatment on the shape in order that the flattening treatment will produce satisfactory results (Matsunga paragraph 43).
Regarding claim 15.
Lew teaches the first temperature is approximately 150 degrees Celsius to 220 degrees Celsius (paragraph 37).
  Regarding claim 16.
The claim is a conditional and therefore does not limit the claim because the substrate is assumed to not include a physical vapor deposition process.
Regarding claim 17
Lew teaches the first temperature is above a glass transition temperature of a material of the substrate (paragraph 34).
 Regarding claim 18.
Lew teaches the first temperature is approximately 175 degrees Celsius (paragraph 37).   
 Allowable Subject Matter
   Claims 1 through 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
A method of fine pitch patterning on a substrate in a wafer level packaging process, comprising: performing a first warpage correction process on the substrate by ramping to and holding the substrate at a first temperature for a first duration and ramping to and holding a second temperature for a second duration, wherein the first temperature is greater than the second temperature; forming vias in a polymer layer on the substrate; curing the polymer layer; performing a second warpage correction process on the substrate by ramping to and holding the substrate at a third temperature for a third duration and ramping to and holding the substrate at a fourth temperature for a fourth duration, wherein the third temperature is greater than the fourth temperature; and forming a redistribution layer on the substrate with a fine pitch patterning having a line/space of 10/10 um or less. 
 Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817         

/BRADLEY SMITH/Primary Examiner, Art Unit 2817